Case 20-12141-mdc       Doc 46   Filed 09/29/20 Entered 09/29/20 13:26:23            Desc Main
                                 Document     Page 1 of 1



                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

          IN RE:                                :      CHAPTER 7

          ARTHUR HERRING, III,

                         DEBTOR                 :    BANKRUPTCY NO. 20-12141 MDC



                   NOTICE OF CHANGE FROM NO ASSET TO ASSET
                   AND REQUEST TO THE CLERK TO FIX BAR DATE
                      TO FILE CLAIMS AGAINST THE ESTATE



   TO FREDERIC J. BAKER, SENIOR ASSISTANT UNITED STATES TRUSTEE,
   Bonnie B. Finkel, the Trustee in the above captioned matter, after due inquiry, having
   discovered assets hereby gives Notice that this is an Asset case. The Trustee also
   requests the Clerk to fix a bar date to file claims against the estate.



                                                       /s/ Bonnie B. Finkel, Esq.
   Dated: September 29, 2020                                  Chapter 7 Trustee
